Citation Nr: 1204754	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-25 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus from April 25, 2007.  

2. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

3. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veteran Affairs (VA). 

The appeal was previously before the Board in March 2010, at which time the Board denied the Veteran's claim of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus for the period prior to April 25, 2007, and remanded the claim of entitlement to an evaluation in excess of 20 percent for diabetes for the period from April 25, 2007, to include consideration of separate compensable ratings for associated peripheral neuropathy of the feet.  The Board also remanded a claim of entitlement to service connection for posttraumatic stress disorder for further development.  In a November 2011 rating decision, the RO granted the Veteran's claim for PTSD; thus, that issue is no longer on appeal.  In that same rating decision, the RO also granted separate 10 percent ratings for peripheral neuropathy for the left and right lower extremities, effective from September 2010.  As such, the remaining issues on appeal have been properly framed as indicated above.  


FINDINGS OF FACT

1. Since April 25, 2007, the Veteran's diabetes mellitus has been controlled with oral medications and diet; he has been encouraged to increase his exercise and does not require insulin.  

2.  Peripheral neuropathy of the right lower extremity is productive of moderate incomplete paralysis of the common peroneal nerve.  

3.  Peripheral neuropathy of the left lower extremity is productive of moderate incomplete paralysis of the common peroneal nerve.    


CONCLUSIONS OF LAW

1.  From April 25, 2007, the criteria for an increased initial evaluation in excess of 20 percent for diabetes mellitus, type II, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4 .16, 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for the assignment of a 20 percent rating, but no higher, have been more nearly approximated for the service-connected left lower extremity peripheral neuropathy resulting from service-connected diabetes mellitus, during the entire appeal period. 38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8521 (2011).

3.  The criteria for the assignment of a 20 percent rating, but no higher, have been more nearly approximated for the service-connected right lower extremity peripheral neuropathy resulting from service-connected diabetes mellitus, during the entire appeal period. 38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8521 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Service connection for diabetes mellitus, type II, was granted by March 2007 rating decision and a 20 percent evaluation was assigned under 38 C.F.R. § 4.119 , Diagnostic Code 7913, effective January 31, 2006.  Likewise, the Veteran was granted service connection for peripheral neuropathy of both lower extremities in a November 2011 rating decision.  The RO assigned 10 percent ratings for each lower extremity, effective September 25, 2010.  The Veteran continues to seek a higher disability rating for this condition. AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The RO also afforded the Veteran multiple examinations.  These VA examinations were performed by VA examiners that had reviewed the Veteran's records, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that these examinations are adequate for evaluation purposes. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board additionally notes that, upon review of the Veteran's virtual claims file, no additional records have been obtained or submitted in connection with the Veteran's claim. 38 C.F.R. § 3.159(c)(1)(2) (2011).

Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Increased Ratings

The Veteran contends that his diabetes mellitus disability is more severe than what is represented by the currently assigned 20 percent rating.  

By way of procedural history, the RO granted service connection for a disability characterized as diabetes mellitus with mild sensory diabetic neuropathy of both feet in a March 2007 rating decision.  The RO assigned a 20 percent evaluation, effective January 31, 2006.  The Veteran disagreed with that evaluation and timely appealed.  In March 2010, the Board denied an evaluation in excess of 20 percent for diabetes mellitus with mild sensory neuropathy of both feet for the period prior to April 25, 2007.  In turn, the Board remanded the issues of entitlement to an evaluation in excess of 20 percent from April 25, 2007.  The Board also requested the RO to consider whether separate compensable evaluations were warranted for any diabetic peripheral neuropathy affecting the feet.   

In a subsequent rating decision, the RO assigned separate disability ratings for peripheral neuropathy of the left and right lower extremity as associated with his diabetes mellitus; each extremity was assigned a 10 percent evaluation, effective September 25, 2010.  The Veteran is presumed to be seeking a higher disability rating for this condition.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Based on the foregoing, the appropriate issues before the Board are as follows: (1) entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus from April 25, 2007; (2) entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the lower left extremity; and (3) entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

Applicable Laws and Regulations 

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify various disabilities. See 38 C.F.R. Part 4. Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity. 38 U.S.C.A. § 1155. 

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities. See 38 C.F.R., Part 4.  If  the evidence for and against a claim is in equipoise, the claim will be granted.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

1. Entitlement to a rating in excess of 20 percent for diabetes from April 25, 2007

Again, the Veteran seeks an increased evaluation for diabetes mellitus.  Diagnostic Code (DC) 7913 provides that diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent evaluation. 38 C.F.R. § 4.119, DC 7913.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent evaluation. DC 7913. 

Diabetes mellitus warrants a 100 percent evaluation if the claimant requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. DC 7913. 

The Board previously denied an evaluation in excess of 20 percent prior to April 25, 2007.  Therefore, the Board will be considering evidence from that point forward. 

In this regard, an April 2007 VA treatment record shows that the Veteran was taking new medication, Byetta, for his diabetes and that he was doing "great."  He was encouraged to increase his exercise, as tolerated, and return to the clinic for a follow-up in six months.  

A November 2007 VA treatment note again shows that the Veteran was encouraged to increase his exercise.  

An April 2008 VA treatment note shows that the Veteran's diabetes was controlled with diet, exercise, weight loss, metforamin, Byetta, and Glucotrol.  He was encouraged to increase his exercise.  

A June 2008 VA treatment note reflects that the Veteran was encouraged to exercise at least 30 minutes most days of the week.  His diabetes was noted as well-controlled.  

A June 2009 VA treatment note shows that the Veteran's diabetes was well controlled with Byetta. 

An October 2009 VA treatment note reflects that the Veteran's labs had improved with diet and medications.  

A September 2010 VA examination reflects that the Veteran was following a special diet and he was restricted in his "ability" perform strenuous activities; however, there is no indication that those activities were "regulated" as required under DC 7913.  It was noted that he would feel light-headed, with sweating and slurred speech upon occasion when he was doing yard work.  He reported that he eats a cracker or drinks coke to alleviate the symptoms.  There were no reported visits to the ER and no hospitalizations due to diabetic complications; episodes of hypoglycemia/ketoacidosis were noted.   

VA treatment records dated October 2010 to April 2011 indicated that the Veteran was doing well with his diabetes and that he was following up with his diabetic care provider and/or endocrinologist every 3 to 6 months.  In addition, the records reflect that the Veteran was encouraged to continue exercising. 

A February 2011 VA examination shows that the Veteran checks his blood sugar levels three times per day.  He has never required hospitalization for hypoglycemia or ketoacidosis.  He endorsed lightheadness, dizziness, unsteadiness, sweating, and tremors as associated with hypoglycemia episodes.  He treats it by drinking a coke or eating a cracker.  The Veteran reported that he has had to restrict hot weather activities and strenuous house chores.  He is currently treated with Byetta, oral metformin, and Actos.  There were no reported side effects of his diabetic medications other than hypoglycemia.  The Veteran visits his physicians every three months.  He has not had to visit his care providers for hypoglycemia or ketoacidosis.  He reported that the diabetes causes loss of strength and anal pruritis.  There was no diabetic neuropathy noted.  He did complain of numbness and tingling in the lower extremities at all times.  The Veteran reported that he works as a field supervisor for an aircraft re-fueler and that this job is largely sedentary.  Nevertheless, he stated that the diabetes causes decreased stamina and absence due to fluctuations in blood sugar.  

The medical evidence outlined above shows that the Veteran's diabetes mellitus is manifested by symptoms requiring a restricted diet and oral hypoglycemia agents for the entire period on appeal and to include since April 25, 2007.  The medical evidence of record does not show that the Veteran's diabetes mellitus has ever "required" regulation of activities, as defined above.  The medical evidence of record does not show that the Veteran has been instructed by a physician to regulate or restrict his physical activities due to problems controlling his blood sugar.  In fact, most of the clinical records outlined above indicate that the Veteran has been encouraged to exercise more.  Although the medical evidence shows that the Veteran experiences difficulties with some physical activities due to diabetes and various medical disorders, it does not show that the Veteran's activities have been regulated as a result of his diabetes mellitus alone.  Accordingly, the Veteran's service-connected diabetes mellitus, type II, does not meet the criteria for a rating in excess of 20 percent under the provisions of Diagnostic Code 7913.  

The Board has considered rating the Veteran's service-connected diabetes mellitus, type II, under all appropriate diagnostic codes.  In this respect it is noted that the medical evidence of record clearly shows that the Veteran's service-connected diabetes mellitus has caused or aggravated peripheral neuropathy of the lower extremities.  However, separate compensable evaluations have already been assigned for these disorders, as discussed below.  

Accordingly, an increased rating for diabetes mellitus is not warranted for the period on appeal.  Moreover, as the medical evidence of record during the period on appeal does not show that the Veteran's diabetes mellitus required regulation of activities, there is no medical evidence of record that would warrant a rating less than or in excess of 20 percent for his service-connected diabetes mellitus at any time during the period pertinent to this appeal. 38 U.S.C.A. § 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun, the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  

Here, the Veteran's diabetes mellitus is evaluated under to 38 C.F.R. § 4.119, Diagnostic Code 7913, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's diabetes mellitus is manifested by symptoms requiring oral hypoglycemia agents and a restricted diet; it is well-controlled and does not require insulin or a regulation of activities.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his diabetes mellitus.  A rating in excess of the currently assigned rating is provided for certain manifestations of diabetes mellitus, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 20 percent rating for the Veteran's diabetes mellitus more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required. See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.119 , Diagnostic Code 7913.

Lastly, the Board recognizes the Veteran's contention as to the severity of diabetes. Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences. Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 20 percent for diabetes mellitus during the pendency of the appeal.

Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's diabetes mellitus during the pendency of the appeal.  The preponderance of the evidence is against the assignment of any higher rating for diabetes mellitus. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Peripheral Neuropathy Disabilities of the Lower Extremities 

The Veteran asserts that he is entitled to higher ratings for his service-connected right and left lower extremity neuropathy, each currently evaluated as 10 percent disabling.  

As indicated above, in March 2010, the Board remanded the Veteran's diabetes mellitus increased rating claim, so that consideration could be given to assigning separate compensable ratings for any lower extremity diabetic neuropathy.  Based on the finding contained in the September 25, 2010, VA foot examination, the RO granted separate 10 percent ratings for each lower extremity, effective the date of the VA examination.  

The RO evaluated the Veteran under diagnostic Code 8620, for neuritis of the sciatic nerve.  The regulations indicate neuritis is  characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, and is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  However, the maximum rating to be assigned for neuritis not characterized by organic changes referred to above will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2011). 

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.120. 

For context, complete paralysis of the sciatic nerve is where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely lost).  DC 8520.  For this condition, an 80 percent rating is assigned.  Incomplete paralysis of the sciatic nerve is assigned ratings of 10 percent, 20 percent, and 40 percent, when it is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a. 

An April 2010 VA treatment report indicates that the Veteran's feet were partially insensate.  The remainder of the foot inspection was normal.

A September 2010 VA examination report shows that the Veteran endorsed paresthesias, loss of sensation, pain, increased sensitivity and dysesthesia.  The examiner noted that both feet and ankles were involved.  Sensory examination revealed decreased vibration, pain/pinprick, position sense, and light touch of both lower extremities.  Dysesthesias was not present.  Knee and ankle jerk reflexes were absent.  There was normal plantar flexion of the feet.  There was no evidence of painful motion, swelling, tenderness, instability, or weakness of the feet.  Motor examination of the lower extremities was normal.  Muscle tone was normal.  No atrophy was present.  The Veteran reported that both feet were affected by the neuropathy to a similar degree of severity and frequency -- essentially, a stocking pattern of pain, tingling, and numbness.  He reported sharp pains in the balls of his feet.  Aggravating factors included wearing footwear, weigh bearing, and lying in the prone position.  Gait was slow to fair with a cane.  The diagnosis was diabetic peripheral neuropathy.  The examiner noted that the Veteran's ability to stand or walk for extended periods of time was limited by the disability.  Moreover, he noted significant effects (moderate to severe) on chores, exercise, sports, traveling, bathing, driving, and dressing.  

The Veteran underwent another VA examination in February 2011.  He noted numbness and tingling in the lower extremities "at all times."  He also endorsed shooting pains into the bottoms of his feet at night or if he steps on an object.  Hyperesthesias was present, but the feet were otherwise completely and constantly numb.  The Veteran stated that his condition was "severe."  In addition to the neuropathic pain, the Veteran also complained of weakness, fatigue, stubbing of the toes, stumbling, stiffness, cold sensations, and lack of endurance.  He reported that he has to wear protective safety shoes and that he can only stand for 15 minutes at a time.  The VA examiner noted that the neuropathies moderately to severely impact daily activities.  It also causes decreased stamina, decreased mobility, pain and safety risk in the workplace.  There was no use of assistive aids.  

Physical examination revealed 1+ soft touch and pain sensation diffusely and bilaterally between the ankles and calves.  From the ankles distally, the Veteran had 0 (absent) soft touch and pain sensation of the dorsal feet and toes.  There was hyperesthesia of the plantar aspects of the feet and toes.  There was 0 (absent) vibratory perception of the bilateral medial malleoli and the medial aspects of the first MTPs.  There was 0 (absent) proprioception of the bilateral toes.  From the calves, proximally, there was intact 2+ soft touch and pain sensation of the lower extremities.  Foot examination itself was noted as unremarkable, although nerve conduction studies showed abnormalities in the peroneal and tibia nerves.  

Based on the foregoing, the Board finds that the Veteran's bilateral lower peripheral neuropathy warrants an increased rating of 20 percent for moderate incomplete paralysis of the common peroneal nerve.  In this regard, the Board observes that the Veteran's symptoms involve the foot, rather than including the knee as contemplated in the ratings for impairment to the sciatic nerve.  In addition, one of the more striking symptoms is the absence of sensation of the dorsal aspect of the foot and toes, which is one of the characteristics of common peroneal nerve paralysis.  DC 8521, (anesthesia covers entire dorsum of foot and toes).  Therefore, because this diagnostic code more nearly describes the disability presentation, it is a more appropriate code to evaluate the disability.  

The code itself provides for a 40 percent evaluation for complete paralysis of the common peroneal nerve.  This is where there is foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Severe incomplete paralysis of this nerve is assigned a 30 percent evaluation; moderate incomplete paralysis is assigned a 20 percent evaluation and mild incomplete paralysis is assigned a 10 percent rating.  

From the forgoing, it is clear the Veteran does not have complete paralysis of the nerve, but the record does indicate the Veteran's vibratory perception, soft touch and pain sensation, and proprioception are significantly decreased and/or entirely absent.  He suffers from hyperesthesia of the plantar aspects of the feet and toes and complains his feet are otherwise completely and constantly numb.  He experiences frequent shooting pain sensations in his feet.  His walking is affected.  He has to wear protective shoes, and he is unable to stand for periods longer than 15 minutes.  All of this evidence, taken as a whole, more closely approximates the 20 percent rating criteria for moderate incomplete paralysis of the common peroneal nerve.   

In so finding, the Board notes that the Veteran is not entitled to an evaluation in excess of 20 percent for his left and right lower extremity peripheral neuropathy.  Indeed, other criteria provide for a 30 percent rating only when dorsal flexion of the foot is lost (DC 8523), or where plantar flexion impaired (DC8525).  Neither condition is shown by this record.  Again, the foot examination, itself, was largely unremarkable according to the February 2011 VA examiner, and motor examination was normal upon VA examination in September 2010.  The Veteran was able to ambulate, albeit slowly, without the use of an assistive aid in February 2011.  

Thus, as the medical evidence shows that the Veteran's lower extremity neuropathies are productive of moderate incomplete paralysis of the common peroneal nerve, but no more, a 20 percent rating (but no higher) is appropriate for the entire period on appeal. 

Other Considerations 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun, the Court explained how the provisions of 38 C.F.R. § 3.321  are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lower extremity disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's left and right lower extremity symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his lower extremity disabilities that are not addressed by the rating schedule.  Even assuming, arguendo, that the Veteran's neurological symptoms were not adequately contemplated by the rating schedule, his lower extremity disabilities do not result in marked interference with employment.  Indeed, while the neuropathies may present some challenges at work (i.e., standing for long periods of time, etc.,), his job is largely sedentary. See VA Diabetes Examinations.  Moreover, there is no evidence that the Veteran has ever been hospitalized for his neuropathy.  Therefore, overall, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities and there is no exceptional disability picture here.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id. ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus from April 25, 2007, is denied. 

An initial 20 percent evaluation, but no higher, is granted for the service-connected peripheral neuropathy of the left lower extremity resulting from diabetes mellitus.  

An initial 20 percent evaluation, but no higher, is granted for the service-connected peripheral neuropathy of the right lower extremity resulting from diabetes mellitus





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


